Citation Nr: 1507700	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.

Subsequent to the RO's most recent adjudication of the Veteran's claim in the February 2013 statement of the case, additional evidence was associated with the record.  Specifically, the Veteran underwent a VA general examination in connection with a separate claim for VA compensation, and a copy of the examination report dated in March 2013 was added to the Veteran's claims file.  As the claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received evidence in the readjudication of the Veteran's claim.  38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran contends that she has PTSD due, in part, to being sexually harassed while in service.  She reports that while stationed in a career counseling office, she was the only female and that she was moved out of that office "because it was a bad situation."  See August 2011 PTSD Stressor Statement.  Additionally, the Veteran contends that she was accused of being a lesbian and that there was "a lot of sexual harassment...not only from men but from women."  See January 2013 Statement in Support of Claim.  

The Court of Appeals for Veterans Claims (Court) has noted that there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. It is often necessary to seek alternative evidence.  Id.

The provisions of 38 C.F.R. § 3.304(f)(5) provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The record shows the Veteran has not been provided with adequate notice of the provisions that apply to cases involving service connection for PTSD based on allegations of personal or sexual assault.  The Board points out that in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court clarified that § 3.304(f)(3) provides "unequivocally" that "VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault" without first providing the requisite notice.  Thus, a remand is necessary for the RO to provide the Veteran with a specific development letter addressing the above provision in full.  See Disabled American Veteran s v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).   

A remand is also required to afford the Veteran a new VA examination regarding the nature and etiology of her psychiatric disorders.  The Veteran was afforded a VA PTSD examination in December 2011.  The examiner opined that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  However, the examiner diagnosed the Veteran with major depressive disorder.  The December 2011 examiner did not provide an etiology opinion with regard to the Veteran's major depressive disorder.  Nor did the examiner discuss the Veteran's claims of sexual harassment.  Instead the examiner found that no criterion A stressors were identified because the Veteran's military stressors, i.e. her family problems, were family-related.  The Board also notes that, although the examiner indicated that the Veteran's claims file was reviewed; the examiner specifically stated that records of treatment for depression at the Mayo Clinic were not included in the claims file.  Although the fact that an examiner did not review all of the documents in the claims file does not necessarily render an examination inadequate when the report shows that the examiner is familiar with the claimant's medical history; in this case, the Mayo Clinic records appear to be the only post-service treatment records available.  Accordingly, the Board finds that their absence during the examination renders the report inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).

In October 2012, the RO obtained an addendum opinion as to whether the Veteran's major depressive disorder was "due to, or began because of, the documented in-service family stressors that ultimately led to the Veteran's discharge."  The October 2012 examiner, who did not exam the Veteran, opined that it is less likely that the Veteran's major depressive disorder began during her military service because there are no service treatment records indicating symptoms of depression and because there was no mention in the Mayo Clinic records of depression starting in the military.  The examiner acknowledged the Veteran's reports of onset of depression while in the military, but disregarded them because of a statement in the December 2011 examination report that "objective psychological testing indicates overendorsement of symptoms; therefore, [the Veteran's] depression is likely to be less severe than what she is reporting."  

The Board finds the October 2012 addendum opinion inadequate for several reasons.  First, the author of the opinion did not actually exam the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Second, the examiner based the negative nexus opinions, in large part, on a lack of evidence of treatment for depression while in service, or for many years after service, without considering the Veteran's many lay statements alleging onset of psychological problems and symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Moreover, insofar as the VA examiner appears to be assessing the credibility of the lay evidence of record in rendering the opinions, the Board points out that credibility is an adjudicative, not a medical determination.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Based on the foregoing, the Board finds that the examinations afforded the Veteran must be considered inadequate and an additional, complete examination should be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as noted in the Introduction, a review of the record reveals that new records pertaining to the Veteran's acquired psychiatric disorder were received by the AOJ subsequent to the February 2013 statement of the case, but before the case was certified to the Board.  Specifically, an additional VA examination report was associated with the claims file in March 2013.  When evidence is received by the AOJ prior to transfer of the records to the Board, a supplemental statement of the case considering such evidence must be furnished to the Veteran and his or her representative, unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2014).  In the present case, the evidence was received prior to transferring the appeal to the Board in July 2014.  Furthermore, the evidence is relevant, as it discusses psychiatric symptoms.  Finally, insofar as such records were new, they are not duplicative of prior evidence of record.  Thus, the appeal must be remanded for the AOJ to consider the evidence in the first instance and issue a SSOC reflecting such consideration.  38 C.F.R. § 19.37(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Provide to the Veteran all notification action required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to the PTSD claim based on personal assault, including provision of the "PTSD: Personal Assault" questionnaire (currently VA Form 21-0781a).  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2. Thereafter, the AOJ should undertake any necessary development to verify any of the Veteran's claimed stressors.  If any stressors cannot be verified, the AOJ should specifically make such a finding.

3. Upon completion of the above, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.

To the extent possible, the examiner must reconcile any other previously diagnosed psychiatric disorders of record (including, but not limited, to major depressive disorder, dysthymic disorder, and generalized anxiety disorder) with the findings.

As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  

The examiner should also specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service personal assault.  The examiner should consider the Veteran's reports of harassment and hostile working environment. 

The examiner should document any behavior changes that may constitute credible evidence of the stressor, to include a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

A COMPLETE EXPLANATION must be given for EACH opinion and conclusion expressed.  The examiner should specifically consider all relevant medical records and statements of record pertaining to psychiatric problems over the years.  

The opinion should NOT be based solely on absence of treatments.  Symptoms, not treatment, are the essence of any evidence of continuity.  Savage v. Gober, 10 Vet App. 488, 496 (1997).

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports and medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence - to specifically include all evidence associated with the claim since the February 2013 statement of the case.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




